EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Perez on 4/21/2022.

The application has been amended as follows: 

In claim 1, in the sixth line of claim, after the term “resin” and before the comma, please add the limitation “a fluorine-containing curable compound”.
In claim 1, in the sixteenth line of the claim, after the semi-colon and before the term “and”, please add the limitation “wherein the surface of the anti-reflection layer has a surface roughness of 5 nm or less”.
Please cancel claims 3 and 20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Ando (US 20090135356), Fujimura et al. (JP 2017083803), and Jeong et al. (Journal of the Korean Physical Society).
Ando discloses an anti-reflection film and compositions thereof.  The antireflective film comprises a substrate, hard coat layer, and anti-reflection layer formed from a crosslinkable fluorinated compound, (meth)acryloyl-based resin, and hollow silica particles.  However, Ando is silent to the addition of nanodiamond particles.  Fujimura discloses a light-reflection prevention film comprising nanodiamond particles and can further comprise silica particles.  However, Fujimura is silent to the claimed particle ratio.  Jeong discloses a silane coupling agent for nanodiamond particles.  However, Jeong is silent to the claimed particle ratio and silica particles.  While it is noted that the references disclose some of the elements, the references do not teach the ratio of particles to yield the claimed properties.  As such, it would have been hindsight to combine the references, in order to achieve the claimed properties.  Thus, the claims are found to be novel and unobvious over the prior art of record and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783